EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should thechanges and/or additions be unacceptable to applicant, an amendment may befiled as provided by 37 CFR 1.312. To ensure consideration of such anamendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephonecorrespondence with Steve Smyrski (Reg. No. 38,312) on 02/26/2021.
The application has been amended as follows: 

(Currently Amended)	A dispenser apparatus, comprising:
four joined vertically oriented sides, the four joined vertically oriented sides forming a single vertically oriented central opening therein; 
a plurality of vertically stacked prescription trays, wherein a first prescription tray of the plurality of vertically stacked prescription trays contains a first combination of prescriptions and a second prescription tray of the plurality of vertically stacked prescription trays contains a second combination of prescriptions differing from the first combination of prescriptions, each combination of prescriptions to be received and subsequently taken by a patient at a predetermined time, wherein the first prescription tray comprises medications to be taken first in time, the second prescription tray comprises further medications to be taken second in time, and all subsequent prescription trays are vertically ordered for medications contained therein to be taken at successively later times;

an ejection mechanism comprising a force element configured to eject only a topmost vertically stacked prescription tray from the dispenser apparatus horizontally through a serving drawer opening, wherein the ejection mechanism ejecting the topmost vertically stacked prescription tray causes the advancing mechanism to advance a next vertically stacked prescription tray upward through the single vertically oriented central opening to be in line with the force element and serving drawer opening; and 
a processor configured to cause the ejection system mechanism to advance the next vertically desired prescription tray at a prescription tray desired advancement time based on the predetermined time all prescriptions provided therein should be received and subsequently taken by the patient;
receive information from a remote device for display on a display, wherein the remote device is configured to transmit user personal care communications personalized to the user to and receive user personal care communications personalized to the user.
(Canceled)
(Previously Presented)	The dispenser apparatus of claim 1, wherein the remote device comprises a personal care display and a plurality of connection ports, each connection port configured to receive a hardware personal care module, each hardware personal care module comprising software facilitating performance of at least one personal care function and configured to interact with the personal care display to facilitate personal care of a user, wherein personal care comprises at least one of health, fitness, wellness, fashion, cosmetics, and pharmaceuticals.
(Currently Amended)	The dispenser apparatus of claim 3, wherein the personal care display is further configured
(Previously Presented)	The dispenser apparatus of claim 4, wherein the personal care display is further configured to maintain an interactive diary for the user, the interactive diary configured to collect information regarding personal care assessed for the user over a period of time such that the apparatus may determine and selectively provide suggested actions to be taken by the user based on the assessment.
(Original)	The dispenser apparatus of claim 1, further comprising a processor, at least one speaker, and at least one microphone, each speaker and microphone configured to provide audio information and receive audio information, respectively.
(Original)	The dispenser apparatus of claim 1, wherein the prescription tray is formed for one user and includes prescriptions or products to be ingested by the one user.
(Previously Presented)	The dispenser apparatus of claim 1, wherein the advancing mechanism and the spring are configured to selectively advance at least one prescription tray by one prescription tray height through the single vertically oriented central opening.
(Previously Presented)	The dispenser apparatus of claim 7, where the prescription tray comprises one selected from a group consisting of plastic and a 3D printed tray.
(Currently Amended)	A prescription tray dispensing apparatus, comprising:
an outer enclosure formed of four vertically edge joined sides, the outer enclosure having a single vertically oriented central opening therein, the outer enclosure sized to accommodate a prescription tray; 
a plurality of vertically stacked prescription trays, wherein a first prescription tray of the plurality of vertically stacked prescription trays contains a first combination of prescriptions and a second prescription tray of the plurality of vertically stacked prescription trays contains a second combination of prescriptions differing from the first combination of prescriptions, each combination of prescriptions to be received and subsequently taken by a patient at a predetermined time, wherein the first prescription tray comprises medications to be taken first in time, the second prescription tray comprises further medications to be taken second in time, and all subsequent prescription trays are vertically ordered for medications contained therein to be taken at successively later times;
an advancing mechanism configured to advance the plurality of vertically stacked prescription trays sequentially in a vertical direction through the single vertically oriented central opening within the outer enclosure of the prescription tray dispensing apparatus; 
an ejection mechanism comprising a force element configured to eject only a topmost vertically stacked prescription tray from the prescription tray dispensing apparatus horizontally through a serving drawer opening, wherein the ejection mechanism ejecting the topmost vertically stacked prescription tray causes the advancing mechanism to vertically advance a next vertically stacked prescription tray upward through the single vertically oriented central opening to be in line with the force element and serving drawer opening; and
;
receive information from a remote device for display on a display, wherein the remote device is configured to transmit user personal care communications personalized to the user to and receive user personal care communications personalized to the user.
(Canceled)	
(Previously Presented)	The prescription tray dispensing apparatus of claim 10, wherein the remote device comprises a personal care display and a plurality of connection ports, each connection port configured to receive a hardware personal care module, each hardware personal care module comprising software facilitating performance of at least one personal care function and configured to interact with the personal care display to facilitate personal care of a user, wherein personal care comprises at least one of health, fitness, wellness, fashion, cosmetics, and pharmaceuticals.
(Currently Amended)	The prescription tray dispensing apparatus of claim 12, wherein the personal care display is configured
(Previously Presented)	The prescription tray dispensing apparatus of claim 13, wherein the personal care display is further configured to maintain an interactive diary for the user, the interactive diary configured to collect information regarding personal care assessed for the user over a period of 
(Original)	The prescription tray dispensing apparatus of claim 10, further comprising a processor, at least one speaker, and at least one microphone, each speaker and microphone configured to provide audio information and receive audio information, respectively.
(Previously Presented)	The prescription tray dispensing apparatus of claim 10, wherein each prescription tray is formed for one user and includes prescriptions or products to be ingested by the one user.
(Previously Presented)	The prescription tray dispensing apparatus of claim 10, wherein the advancing mechanism and the spring are configured to selectively advance at least one prescription tray by one prescription tray height through the single vertically oriented central opening.
(Currently Amended)	A dispenser apparatus configured to interface with a personal care system, the dispenser apparatus comprising:
an enclosure comprising four joined sides forming a single vertically oriented central opening therein; 
a plurality of vertically stacked prescription trays, wherein a first prescription tray of the plurality of vertically stacked prescription trays contains a first combination of prescriptions and a second prescription tray of the plurality of vertically stacked prescription trays contains a second combination of prescriptions differing from the first combination of prescriptions, each combination of prescriptions to be received and subsequently taken by a patient at a predetermined time, wherein the first prescription tray comprises medications to be taken first in time, the second prescription tray comprises further medications to be taken second in time, and all subsequent prescription 
an advancing mechanism configured to advance the plurality of vertically stacked prescription trays sequentially in a vertical direction through the single vertically oriented central opening of the dispenser apparatus; 
an ejection mechanism comprising a force element configured to eject only a topmost vertically stacked prescription tray from the dispenser apparatus horizontally through a serving drawer opening, wherein the ejection mechanism ejecting the topmost vertically stacked prescription tray causes the advancing mechanism to vertically advance a next vertically stacked prescription tray upward through the single vertically oriented central opening to be in line with the force element and serving drawer opening; and 
a processor configured to cause the ejection system mechanism to advance the next vertically desired prescription tray at a prescription tray desired advancement time based on time all prescriptions provided therein should be received and subsequently be taken by the user;
wherein the personal care system comprises a personal care display and a plurality of connection ports, each connection port configured to receive a hardware personal care module, each hardware personal care module comprising software facilitating performance of at least one personal care function and configured to interact with the personal care display to facilitate personal care of a user, wherein personal care comprises at least one of health, fitness, wellness, fashion, cosmetics, and pharmaceuticals.
receive information from the personal care system for display on a display, wherein the personal care system is configured to transmit user personal care communications personalized to the user to and receive user personal care communications personalized to the user.
(Currently Amended)	The dispenser apparatus of claim 18, wherein the personal care display is configured
(Previously Presented)	The dispenser apparatus of claim 18, wherein each prescription tray comprises one selected from a group consisting of plastic and a 3D printed tray formed to accept a prescription or product for ingestion for a specific individual. 
Claims 1, 3-10, 12-20 are allowed. 
The following is an examiner's statement of reasons for allowance:In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of record. The prior art of record does not teach, either singly or in combination, four joined vertically oriented sides, the four joined vertically oriented sides forming a single vertically oriented central opening therein; a plurality of vertically stacked prescription trays, wherein a first prescription tray of the plurality of vertically stacked prescription trays contains a first combination of prescriptions and a second prescription tray of the plurality of vertically stacked prescription trays contains a second combination of prescriptions differing from the first combination of prescriptions, each combination of prescriptions to be received and subsequently taken by a patient at a predetermined time, wherein the first prescription tray comprises medications to be taken first in time, the second prescription tray comprises further medications to be taken second in time, and all subsequent prescription trays are vertically ordered for medications contained therein to be taken at successively later times; an advancing mechanism configured to advance the plurality of vertically stacked prescription trays sequentially in a vertical direction through the single vertically oriented central opening of the dispenser apparatus; an ejection mechanism comprising a force 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN D©AN whose telephone number is (571)272- 4317. The examiner can normally be reached on Monday-Thursday and Biweekly Friday 8:30am - 6:00pm. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
/HIEN V DOAN/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449